DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In addition to reasons for allowable subject matter in Office action dated 04/11/2022, further reasons for allowance further includes limitation in combination of all limitation, such as each of the M coefficient circuits includes a first constant current source and a second constant current source.
Marukame — US 10175947
As described in office action dated 04/11/2022, Marukame further discloses coefficient memory unit includes M cells as illustrated in figure 3, each of the cell includes a first resistor and a second resistor and resistance of the first resistor and second resistor are changed according to the value of the corresponding coefficient w. However, Marukame does not explicitly teaches each of the M coefficient circuits includes a first constant current source and a second constant current source.
None of the closest found prior art as described in office action dated 04/11/2022 discloses each of the M coefficient circuits includes a first constant current source and a second constant current source. Accordingly, claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764 

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182